Citation Nr: 0524297	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  03-18 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to service-connected 
lumbar strain, with degenerative arthritis.

2.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to service-connected 
lumbar strain, with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1950 to May 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for a 
bilateral shoulder disability, as secondary to chronic lumbar 
strain with degenerative arthritis. 

In June 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that left shoulder disability, to include arthritis, was 
initially demonstrated years after service and has not been 
shown to be due to service or service-connected lumbar strain 
with degenerative arthritis. 

2.  The competent clinical evidence of record demonstrates 
that right shoulder arthritis, was initially demonstrated 
years after service and has not been shown to be due to 
service or service-connected lumbar strain with degenerative 
arthritis.




CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred, and is not proximately due to or aggravated 
by service-connected lumbar strain with degenerative 
arthritis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).

2.  A right shoulder disability was not incurred in or 
aggravated by active service, may not be presumed to be so 
incurred, and is not proximately due to, or aggravated by, 
service-connected lumbar strain with degenerative arthritis.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a June 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's June 2002 letter informed 
him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the April 
2003 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, as well as 
private treatment records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.



Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2004).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).	

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Analysis

The veteran asserts that service connection is warranted for 
left and right shoulder disabilities.  In order to establish 
service connection on a direct basis, the veteran must 
provide evidence of a current disability, and in-service 
injury or disease, and a nexus between the current disability 
and in-service injury or disease.  The veteran's service 
medical records are negative for any complaints of or 
treatment for a shoulder disability, and his May 1955 
separation examination reported that his upper extremities 
were normal.  Indeed, left and right shoulder disabilities, 
which have been variously diagnosed as degenerative arthritis 
of the glenohumeral joint, rotator cuff impingement, and 
adhesive capsulitis, were initially demonstrated by the 
competent clinical evidence of record in 2001.  In this 
regard, it is noted that a progress note dated in October 
2001 noted degenerative arthritis of both shoulders.  This 
was almost 50 years following the veteran's final separation 
from service and, in the absence of demonstration of 
continuity of symptomatology, is too remote from service to 
be reasonably related to service.  Further, there is no 
probative clinical opinion of record that relates any current 
shoulder disability to service.  In this regard, the Board 
observes that in October 2002, a private physician indicated 
that the veteran had a history of an injury years ago in the 
service which may have damaged his left shoulder and that the 
examiner suspected the veteran's original injury may have 
started the problem.  However, the Board observes that the 
physician did not specifically indicate what injury from the 
veteran's military service could have damaged his left 
shoulder.  Therefore, the Board finds that the October 2002 
opinion is speculative, inconsistent with the contemporaneous 
service medical records, and therefore not probative medical 
evidence.  As such, the preponderance of the evidence is 
against a grant of direct service connection for either a 
left or right shoulder disability at issue.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's arthritis must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that left or right 
shoulder arthritis was manifested to a compensable degree 
within one year of his separation from service.  In fact, the 
record reflects that the first reported clinical findings 
consistent with arthritis in the right and left shoulders was 
in 2001, which was many years after service.  Hence, the 
Board finds that the evidence of record does not establish 
that the veteran is entitled to service connection on a 
presumptive basis for the current degenerative changes found 
in his left or right shoulder.

In order to establish service connection on a secondary 
basis, the evidence must show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  The record 
reflects that the veteran is currently service connected for 
a low back disability and, as previously stated, has been 
diagnosed with and treated for bilateral shoulder disability.

The record demonstrates that in an October 2002 VA 
examination, the examiner, after an examination of the 
veteran, stated that it was difficult for him to determine 
whether the veteran's shoulder problem was related to his 
past back injury.  Nonetheless, the examiner opined that it 
was a "possibility" given the fact that the veteran "might 
have" alteration in his back mechanics, which could 
subsequently influence the shoulder area.  The Board finds 
such opinion to be too speculative in nature to support a 
grant of service connection for a right or left shoulder 
disability.  As such, the preponderance of the evidence is 
against a grant of service connection for a left shoulder 
disability and a right shoulder disability.




ORDER

1.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to service-connected 
lumbar strain, with degenerative arthritis, is denied.

2.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to service-connected 
lumbar strain, with degenerative arthritis, is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


